FORM 51-102F3 MATERIAL CHANGE REPORT 1. Name and Address of Company Ur-Energy Inc. 40 Elgin Street, Suite 1400 Ottawa, Ontario K1P 5K6 2. Date of Material Change May 5, 3. News Release Attached as Schedule A is a copy of the news release issued by Ur-Energy Inc. (the “Corporation” or “Ur-Energy”) on May 5, 2009 at Denver, Colorado via Windward Global, and by Marketwire. 4. Summary of Material Change The Corporation announced on May 5, 2010 the resignation of Robert Boaz as a director of the Corporation effective immediately. 5. Full Description of Material Change The Corporation announced on May 5, 2010 that Robert Boaz has resigned his position as a director of the Corporation in order that he may focus on other business pursuits.Mr. Boaz has served as a director of the Corporation since 2006.Mr. Boaz resignation is effective immediately. 6. Reliance on subsection 7.1(2) or (3) of National Instrument 51-102 Not applicable. 7. Omitted Information Not applicable. 8. Executive Officer Paul G. Goss General Counsel & Corporate Secretary Ur-Energy Inc. 10758 W. Centennial Road, Suite 200 Littleton, Colorado80127 Telephone: (720) 981-4588 9.Date of Report May 5, 2010 Schedule A Ur-Energy
